DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-7 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-036941A to Naito.
With regard to Claim 1, as best understood, Naito teaches a liquid ejecting apparatus (1) comprising:
a printing portion (50) that executes a printing operation including ejecting a liquid from a nozzle onto a medium [0016, 0018-0019]; and 

	the initial operation and the printing operation include a common printing operation that is common to the initial operation and the printing operation [0043 and 0046],
	when the control portion does not receive the print instruction during execution of the initial operation, the control portion executes the initial operation including the common printing operation [0029-0032], and
	when the control portion receives the print instruction during execution of the initial operation, the control portion omits the common printing operation from the initial operation [0033 and 0035].
With regard to Claim 3, as best understood, Naito teaches wherein
when the common printing operation is included in the initial operation that is executed after reception of the print instruction, the control portion omits the common printing operation from the initial operation, and when the control portion receives the print instruction after executing the common printing operation, the control portion executes the initial operation including the common printing operation [0026 and 0029].
With regard to Claim 5, as best understood, Naito teaches further comprising:
a cap portion (61) that forms a closed space in which the nozzle is opened, wherein 
the common printing operation includes a cap operation of driving the cap portion [0017 and 0022].
Claim 6, as best understood, Naito teaches wherein the common printing operation includes a liquid checking operation of checking a state of a liquid storage portion for storing the liquid to be supplied to the printing portion [0040].
With regard to Claim 8, as best understood, Naito teaches a method for activating a liquid ejecting apparatus (fig. 2) that executes an initial operation upon supply of power that includes a printing portion configured to execute, in accordance with a print instruction, a printing operation including ejecting a liquid from a nozzle onto a medium [0012, 0016, 0018-0019 and 0046],
the initial operation and the printing operation including a common printing operation that is common to the initial operation and the printing operation,
the method comprising:
	executing the initial operation including the common printing operation when the print instruction is not received during execution of the initial operation [0043 and 0046]; and
	omitting the common printing operation from the initial operation when the print instruction is received during execution of the initial operation [0033 and 0035].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the .

Allowable Subject Matter
Claims 2, 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 2 and 4 is the inclusion of the limitations wherein the control portion executes a power-off operation and then cuts off the power, the initial operation and the power-off operation include a common power-off operation that is common to the initial operation and the power-off operation, and when the power-off operation is normally executed last time and the control portion receives the print instruction during execution of the initial operation, the control portion omits the common printing operation and the common power-off operation from the initial operation.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

The primary reason for the allowance of Claim 7 is the inclusion of the limitations wherein the common printing operation includes a discharged liquid checking operation of checking a state of a discharged liquid storage portion for storing, as a discharged liquid, the liquid discharged from the printing portion. It is these features found in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2007/0076030 discloses a print head check method and an image forming apparatus that, by efficient implementation, shorten the time required for an ejection check of a print recording liquid, and for the entire processes of image forming.
	JP 2004-230847A discloses an inkjet recording device 1 includes a type of an inkjet recording device 1 having an internal power supply such as a battery in addition to a normal external power supply. In particular, when this internal power supply is provided, even when power from an external power supply is not supplied, the recording operation of the ink jet recording apparatus 1 is realized, and a DRAM, an SRAM, or the like provided on the control circuit F is provided. It is possible to continue to hold the contents of the temporary storage memory. Further, the timer 313 can operate regardless of whether power is supplied from an external power supply, an apparent power-on state (soft-on state), and a power-off state (soft-off state).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853